Affirmed; Opinion Filed February 5, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00815-CR

                             MATTHEW ST. CLAIR, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                           On Appeal from the 271st District Court
                                    Wise County, Texas
                              Trial Court Cause No. CR18377

                             MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Schenck
                                   Opinion by Justice Myers
       Matthew St. Clair waived a jury trial and pleaded guilty to two counts of aggravated sexual

assault of a child younger than fourteen years. After finding appellant guilty of both counts, the

trial court assessed punishment at twelve years’ imprisonment for each count, to run concurrently.

Although originally filed in the Second Court of Appeals, the appeal was transferred to this Court

on July 14, 2017 by the Texas Supreme Court pursuant to a docket equalization order. TEX. GOV.

CODE ANN. § 73.001 (West 2013).

       On appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,

but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                        /Lana Myers/
                                                        LANA MYERS
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
170815F.U05




                                                  –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 MATTHEW ST. CLAIR, Appellant                      On Appeal from the 271st District Court,
                                                   Wise County, Texas
 No. 05-17-00815-CR         V.                     Trial Court Cause No. CR18377.
                                                   Opinion delivered by Justice Myers.
 THE STATE OF TEXAS, Appellee                      Justices Bridges and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 5th day of February, 2018.




                                             –3–